Notice of Allowability
The Applicant amendment dated 2/28/2022 has been entered and fully considered. Claim 1 has been amended. Claims 2, 8-9, and 11-22 are cancelled. Claims 1, 3-7, and 10 are pending.
Claims 1, 3-7, and 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the objection and 35 USC 112(b) and 112(d) rejections previously set forth in the non-final office action of 10/29/2021.
The closest prior arts to the independent claim 1 were the combination of WANG (US-2019/0092951 ), in view of LIU (US- 2016/0303795).
The combination above teaches an apparatus for producing a three-dimensional object by additive manufacturing that comprises of a light source, a carrier above the light source, a window cassette attached to a window mount, an optically transparent semipermeable member, a drive assembly connected to the carrier/window, and a fluid supply bed adjacent the member to provide a polymerization inhibitor. Furthermore, the combination above discloses that the supply bed has two opposing sides with a first and a second fluid orifice/switches connected to them.
The combination above, however, fails to disclose that the first and the second fluid switches are configured to be periodically switched between two different configurations that alternate the flow of the inhibitor gas from the first side to the second side and vice versa.
As such claim 1 and its dependent claims 3-7 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748